CONCURRING OPINION
Richardson, Judge:
I concur with my colleagues that there was no foreign market value for the merchandise which appellants imported from Canada into the United States.
The decision of the single judge emphasizes what was physically delivered to the consumer hospitals in Canada by Atomic Energy of Canada, Ltd., and what was physically imported into the United States by General Electric Co. From this point of view, the merchandise was the same in both instances. However, the offers for sale and the sales for home consumption in Canada and the offers for sale and sales to the General Electric Co. in the United States did not embrace the same or similar merchandise. “Legally” the sales in Canada were not complete until, the X-ray units were assembled, hooked-up, and installed. Where there is a contract to sell specific goods and the seller is bound to do something to the goods (as assemble, hookup, and install them), for the purpose of putting them in “a legally deliverable state,” the sale is not complete and property does not pass until such things are done. Hartley v. Lapidus & Holub Co., 216 F. 92 (8th circuit); Ely & Walker Dry Goods Co. v. Adams Mfg. Co., Inc., 105 F. (2d) 906 (2d circuit); 8 Williston on sales (rev. ed.), section 619.
In this case, the merchandise sold to and imported by appellants was unassembled, unhooked-up and uninstalled — merchandise different from that sold to consumers in Canada.
Since 28 U.S.C.A., section 2631, imposes the duty on the court to determine the value of the merchandise and the court has concluded that foreign value is not the value to be used, on the facts in this case, the presumption as to the correctness of the finding of value by the appraiser in 28 U.S.C.A., section 2633, is not applicable.
I join in reversing the decision and judgment of the trial court and in remanding the case to the trial court for further proceedings, including the introduction of additional evidence as to cost of production.